 Case 20-13866        Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34             Desc Main
                                   Document     Page 1 of 9




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
In Re:                                  )
                                        )
Robert Alan Bock,                       )    NO. 20-13866
                    Debtor              )
                                        )    Chapter 11
                                        )
                                        )    Honorable Judge LaShonda A. Hunt

                                      NOTICE OF MOTION

TO:    See Attached Certificate of Service

PLEASE TAKE NOTICE that on January 14, 2020, at 11:00 a.m., I will appear telephonically
before the Honorable LaShonda A. Hunt, or any judge sitting her place, and present the motion
of FIRST INTERIM FEE PETITION FOR COUNSEL OF THE DEBTOR, a copy of which is
attached.

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                     BY: /S/ PENELOPE N. BACH
                                                         BACH LAW OFFICES, INC.
                                                         COUNSEL FOR DEBTOR
                                                         P.O. BOX 1285
                                                         NORTHBROOK, IL 60062
                                                         PHONE: (847) 564-0808
                                                         ATTORNEY NO: 6284659
                                                         PHONE: (847) 564-0808




                                                 1
 Case 20-13866       Doc 129      Filed 12/16/20 Entered 12/16/20 17:55:34         Desc Main
                                   Document     Page 2 of 9




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
In Re:                                  )
                                        )
Robert Alan Bock,                       )    NO. 20-13866
                    Debtor              )
                                        )    Chapter 11
                                        )
                                        )    Honorable Judge LaShonda A. Hunt

        FIRST INTERIM FEE PETITION OF COUNSEL FOR THE DEBTOR
______________________________________________________________________________

       The law firm of BACH LAW OFFICES, INC (“BLO”), counsel for the Debtor, Robert

Alan Bock (“Debtor”) applies to this court for an order approving the payment of attorney fees to

BLO in the amount of $26,350.00 and of costs in the amount of $719.72 and in support thereof

states as follows:

                                     I.     Narrative Summary

       Debtor filed for relief under Chapter 11 of the United States Bankruptcy Code

(“Bankruptcy Code”) on July 13, 2020. Debtor has managed his financial affairs as Debtor-in-

Possession since the inception of this reorganization case.

       On August 6, 2020, this Court entered an order approving retention of counsel (Paul M.

Bach and Penelope N. Bach) effective July 13, 2020 for the Debtor. The initial retainer was paid

in the amount of $9,500.00 including the filing fee of $1,717.00. $3,485.00.00 was paid for pre-

petition work performed and $1,717.00 was paid for the filing fee. Due diligence requirements and

costs were covered as a courtesy by Bach Law Offices, Inc. This leaves a retainer of $4,298.00.

       This is BLO’s first fee petition.




                                                 2
    Case 20-13866       Doc 129         Filed 12/16/20 Entered 12/16/20 17:55:34         Desc Main
                                         Document     Page 3 of 9



                                                 Case Status

         Debtor has been operating as a Debtor in possession since the inception of the case. Debtor

  has prepared and filed all Summary of Cash Receipts and Disbursements that have come due to

  date. As is further described below, the Debtor has been active in reshaping his financial health

  through appropriate remedies provided by the Bankruptcy Code and filed his Plan of

  Reorganization on 10/13/2020 which unfortunately does not appear to be consensual at this time.

                                  II.       Description of the Fee Petition

A. General Information. Rule 2016(a) of the Bankruptcy Rules requires a detailed application for

  fees. The Primary objective of this fee application is to reveal sufficient information to enable the

  court to determine whether the services rendered in representing the Debtor was reasonable, actual

  and necessary. BLO has provided accurate and detailed records of the services that were made

  contemporaneously with the services performed. In Re Chicago Lutheran Hospital Association,

  89 B.R. 719 (Bkrtcy.N.D.Ill.1988); In re Wildman, 72 B.R. 700 (Bkrtcy.N.D.Ill.1987). The

  Statement of services includes a summary, by category, of the work done and time expended in

  each category. Much care has been taken to properly categorize the activities to the degree

  possible. Billing judgment was used to exclude hours which were excessive, redundant or

  otherwise unnecessary. Hensley vs. Eckerhart, 461 U.S. 424, 76 L.Ed.2d 40, 103 S.Ct.1933(1983);

  In re Temple Retirement Community, Inc., 97 B.R. 333 (Bkrtcy.W.D.Tex.1989); In re Wildman,

  72 B.R. 700 (Bkrtcy.N.D. Ill 1987).

B. Billing Entries. BLO used computerized time and billing software in the preparation of fee

  petition, which was then converted to Excel and Word formats for filing this Motion. This fee

  petition contains a narrative summarizing the nature and purpose of each particular activity or

  project and the approximate number of hours and compensation sought for each activity. It



                                                     3
    Case 20-13866        Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34            Desc Main
                                      Document     Page 4 of 9



  contains a statement explaining the significance of the activity as well as the purpose necessity and

  appropriateness of each such service.       Where appropriate, it contains a statement of the

  effectiveness of the activity, alternatives considered, method for choosing the action taken, a

  statement of any difficult or unusual problems that arose in the case and the manner in which it

  was addressed. In re Wildman, 72 B.R. 700 (Bkrtcy.N.D.1987).

C. Hourly Charges: BLO charge all clients, including for non-bankruptcy matters, $425.00 per hour

  for Paul M. Bach (PMB) and $425.00 per hour for Penelope N. Bach (PNB).

D. BLO deems simple data entry, follow-up phone calls by staff as office overhead and therefore,

  these charges do not appear on the attached accounting. Any office overhead performed by BLO

  attorney was not billed or included in this accounting.

                                        IV. Project Summary

          From July 13, 2020 to December 15, 2020, Debtor has incurred 62 hours of attorney time

  totalling $26,350.00 in fees at BLO’s customary fee rates and expenses in the amount of $719.72.

          Attached hereto is a detailed, chronological description by category of the services

  performed on behalf of Debtor during the relevant time period. The billing rates for each attorney

  are identified.

          The following is a detailed narrative summarizing the nature and purpose of each particular

  activity or project and the approximate number of hours and compensation sought for each activity:

          A.        Automatic Stay and Adequate Protection

          The activities in this category relate to protecting the estate against demands that violated

  the automatic stay and requests for Adequate Protection. The benefits of these services to the

  Debtor and his estate was both economic and non-economic. The economic benefits resulted in

  protecting the Debtor, the estate and creditors. The remainder of the services was of non-economic



                                                    4
 Case 20-13866       Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34           Desc Main
                                  Document     Page 5 of 9



benefit to the Debtor and his estate by promoting the bankruptcy process and the smooth

administration of the case.

        An itemized breakdown of the services rendered to the Debtor for this category is attached

as Exhibit A. A general breakdown is as follows:

   Attorney                   Hours                  Hourly Rate           Amount

Paul M. Bach                  0.00                   $425.00               $   0.00
Penelope N. Bach              2.20                   $425.00               $ 935.00

Total                         2.20                   $425.00               $ 935.00

   B. Case Administration

        The activities in the general administration category are those activities which are a

necessary part of the representation of the Debtor such as reviewing monthly operating reports,

communicating with the United States Trustee’s office and the Sub-Chapter V Trustee, bringing

motions related to the administration of the estate, appearing at creditors meetings and advising

the Debtor about his operation as Debtors in possession. The benefits of these services to the

Debtor and his estate was both economic and non-economic. The economic benefits resulted in

the Debtor being able to proceed with his case. The remainder of the services was of non-economic

benefit to the Debtor and his estate by promoting the bankruptcy process and the smooth

administration of the case.

An itemized breakdown of the services rendered to the Debtor for this category is attached as

Exhibit B. A general breakdown is as follows:

   Attorney                   Hours                  Hourly Rate           Amount

Paul M. Bach                  5.30                   $425.00               $ 2,252.50
Penelope N. Bach              28.0                   $425.00               $11,900.00

Total                         33.3                   $425.00               $14,152.50



                                                5
 Case 20-13866        Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34            Desc Main
                                   Document     Page 6 of 9



        C.     Plan

        Debtor has filed a plan to maximize distribution to creditors. The services resulted in a

future economic benefit to Debtor’s estates by aiding the Debtor in concluding these proceedings

in a timely manner for the benefit of his personal creditors. The non-economic benefits resulted

from aiding the administration of the estate.

An itemized breakdown of the services rendered to the Debtor for this category is attached as

Exhibit C. A general breakdown is as follows:

   Attorney                    Hours                  Hourly Rate            Amount

Paul M. Bach                   0.00                   $425.00                $     0.00
Penelope N. Bach               9.90                   $425.00                $ 4,207.50

Total                          9.90                   $425.00                $ 4,207.50

        D.     Claims Administration and Objections

        The activities in the claims category are those activities connected with claims against the

Debtor. This category also includes handling claims of creditors and objections to those claims.

The services benefited the estate on an economic basis by facilitating Debtor’s ability to properly

assess claims against the estate. The services benefited the estate on a non-economic basis by

facilitating the bankruptcy process.

An itemized breakdown of the services rendered to the Debtor for this category is attached as

Exhibit D. A general breakdown is as follows:

   Attorney                    Hours                  Hourly Rate            Amount

Paul M. Bach                   0.00                   $425.00                $     0.00
Penelope N. Bach               13.8                   $425.00                $ 5,865.00

Total                          13.8                   $425.00                $ 5,865.00




                                                 6
 Case 20-13866        Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34          Desc Main
                                   Document     Page 7 of 9



   E. Employment and Fee Applications

        The activities under this category relate to employment of Counsel, Accountant and any

other professional required to maintain the Bankruptcy Estates. This Category also includes any

fee application for any employed professional as required by Bankruptcy Rules.

An itemized breakdown of the services rendered to the Debtor for this category is attached as

Exhibit E. A general breakdown is as follows:

   Attorney                     Hours               Hourly Rate            Amount

Paul M. Bach                     0.80               $425.00                $ 340.00
Penelope N. Bach                 1.70               $425.00                $ 722.50

Total                            2.80               $425.00                $ 1,190.00

   F. Costs and Expenditures

        BLO seek reimbursement of $719.72 as expenses incurred during their representation of

the Debtors to date. Expenses were incurred for the following items: Postage charges and copying

(Motions or other large projects only). Debtor agreed to pay for these items pursuant to a written

agreement with Debtor’s counsel. These expenses were necessary to accomplish the proper

representation of the Debtor.

An itemized breakdown of the services rendered to the Debtors for this category is attached as

Exhibit F.

Total Costs                                                                $ 719.52

A general breakdown of the entire project for attorney fees is as follows:
   Attorney                 Hours                    Hourly Rate           Amount

Paul M. Bach                     6.10               $425.00                $ 2,592.50
Penelope N. Bach                 55.9               $425.00                $23,757.50

Total Attorney Fees              62.0               $425.00                $26,350.00
Total Costs                                                                $    719.72
Total                                                                      $ 27,069.72

                                                7
 Case 20-13866        Doc 129     Filed 12/16/20 Entered 12/16/20 17:55:34              Desc Main
                                   Document     Page 8 of 9



                                          V. Certification

       BLO certifies that it served a copy of the chronological itemization of services provided to

the Debtor on December 16, 2020. To date, Debtor has not objected to the fees incurred.

   VI Section 330(a) of the Bankruptcy Code

       Section 330(a) of the Bankruptcy Code provides:

               (a) After notice to any parties in interest and to the United States Trustee and
                   hearing, and subject to sections 326, 328, and 329 of this title, the court may
                   award to a trustee, to an examiner, to a professional person employed under
                   section 327 or 1003 of this title, or to the Debtor’s attorney –
                       (1) Reasonable compensation for actual, necessary services rendered by
                           such trustee, examiner, professional person, or attorney, as the case may
                           be, and by any paraprofessional persons employed by such trustee,
                           professional person or attorney, as the case may be based on the nature,
                           the extent, and the value of such services, the time spent on such
                           services, and the cost of comparable services other than in a case under
                           this title; and
                       (2) Reimbursement for actual, necessary expenses.

       The Bankruptcy Court has independent authority and responsibility to determine the

reasonableness of all fee requests, whether or not objections are filed. In re Spanjer Brothers, Inc.,

203 B.R. 85 (Bkrtcy. N.D.Ill. 1996); In re Pettibone Corporation, 74 B.R. 293 (Bkrtcy.N.D.Ill

1987). The burden of proof is on the applicant to show that the fees incurred were actual and

necessary. In re Spanjer Brothers, Inc., 203 B.R. 85, 89 (Bkrcy.N.D.1996); In Re Chicago

Lutheran Hospital Association, 89 B.R. 719 (Bkrtcy.N.D.Ill.1988); In re Pettibone Corporation,

74 B.R. 293 (Bkrtcy.N.D.1987).

       The representation of the Debtor adequately corresponds with the time and labor

expended by BLO. The various issues involved required experienced bankruptcy counsel. Due

to the substantial time expended on behalf of the Debtor, BLO was precluded from accepting

cases requiring extensive representation during the initial phase of the case. BLO was able to

accomplish a great deal directed towards aiding the Debtor in his reorganization efforts and the

                                                  8
 Case 20-13866       Doc 129      Filed 12/16/20 Entered 12/16/20 17:55:34            Desc Main
                                   Document     Page 9 of 9



preparation and proposal of a plan supported. The amounts are fair and reasonable. This court

has reviewed and ruled upon numerous fee applications and is in a position to determine that the

rates herein are reasonable.

                                           VII. Notice

       Pursuant to 2002(a)(6) of the Bankruptcy Rules, the Debtor must give twenty-one (21)

days’ notice to all creditors and parties in interest of a motion requesting compensation.

                                        VIII. Conclusion

        WHEREFORE Bach Law Offices request that this court enter an Order:

   A. Determining that the legal services and fees incurred were necessary and reasonable;

   B. Allowing initial compensation in the amount of $26,350.00

   C. Allowing reimbursement of expenses in the amount of $719.72

   D. Permitting BLO to apply the retainer in hand in the amount of $4,298.00; and

   E. Granting such other and further relief as the court may deem just and proper.

                                              Respectively Submitted,


                                              By: /s/ Penelope N. Bach
Paul M. Bach, Esq.
Penelope N. Bach, Esq.
Bach Law Offices
P.O. Box 1285
Northbrook, Illinois 60062
Phone: (847) 564 0808
Email: paul@bachoffices.com




                                                 9
